Citation Nr: 0930727	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  09-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 4, 1957 rating decision which did not assign a 
separate compensable rating for a left ankle scar.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from December 1951 to 
August 1956.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision of the Department of Veterans Affairs Medical and 
Regional Office Center (RO) in Wichita, Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  In a February 4, 1957 rating decision, the RO granted 
service connection for moderate residuals from a fracture, 
distal end of the left tibia, and assigned a 20 percent 
rating under Diagnostic Code 5271, but did not assign a 
separate rating for a left ankle scar; an appeal to that 
decision was not initiated.

2.  The February 4, 1957 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the February 4, 1957 
rating decision on the basis of CUE have not been met.  38 
C.F.R. § 3.105 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This 
law contemplates VA's notice and duty to assist obligations 
in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.


CUE

The Veteran has alleged CUE in a February 4, 1957 decision, 
wherein the RO granted service connection for moderate 
residuals from a fracture, distal end of the left tibia, and 
assigned a 20 percent rating under Diagnostic Code 5271, but 
did not assign a separate rating for a left ankle scar.  The 
Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.

The February 4, 1957 rating decision may be revised only upon 
a showing that it was clearly and unmistakably erroneous.  
See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Historically, the evidence of record at the time of the 
February 1957 rating decision consisted of a December 1956 VA 
examination as well as the service treatment records.  

In pertinent part, a review of the VA examination report 
showed that, historically, the Veteran had undergone an open 
reduction of the left ankle and was placed in a long leg cast 
for immobilization of the left lower extremity.  The Veteran 
was placed on antibiotic therapy.  Thereafter, he had left 
ankle pain and swelling in the area of the medial malleolus.  
Drainage was performed and the area was debrided.  A split 
thickness graft was applied to the left ankle.  The wound 
continued to drain and was treated with local measures, 
consisting of hot packs, bacitracin, and cortisone ointment.  
He also received erythromycin and penicillin therapy.  He 
required more drainage, which finally ceased in June 1956.  
He was discharged from service in August 1956.  Post-service, 
the Veteran reported that he had left ankle swelling and 
stiffness and he was unable to stand on his feet continually.  

Physical examination revealed that the Veteran walked with a 
slight limp which favored the left lower extremity.  He was 
able to stand up on his toes without difficulty, but he had 
some difficulty in the squatting down position because of 
stiffness of the left ankle.  The left thigh and left lower 
leg were visibly smaller than the right side.  The 
circumference of the left thigh measured 7 inches above the 
knee joint, was 14 and 1/4th inches as compared with a 
similar point on the right which was 15 and 1/2 inches.  The 
circumference of the left calf was 2 inches smaller than the 
right calf.  The tone of the left quadriceps and 
gastrocnemius muscle however was good.  There was no 
limitation of motion of the knee joint.  Overlying the left 
medial malleolus and just posterior to the medial malleolus 
was a 2 and 3/4 inch by 2 and 1/2 inch pink, tan area 
representing the site of the previous partial thickness skin 
graft.  The skin was slightly adherent to the underlying bone 
and tendon.  There was minimal cicatricial formation at the 
periphery of the graft and no evidence of ulceration.  The 
color of the left foot and ankle was within normal limits.  
There was no evidence of dependent rubor, cyanosis, or 
hyperhidrosis of the left foot.  The left dorsalis pedis 
pulsation was absent.  There was no evidence of arterial 
insufficiency in the left foot.  The circumference of the 
left ankle, measured one inch above the malleoli was 1/4th 
inch bigger on the left than on the right.  There was a mild 
amount of swelling of the indurative type over the left 
lateral malleolus.  Over the superior portion of the left 
lateral malleolus was a transverse, well-healed, non-tender, 
and non-adherent, 2 and 1/4th by 1/4th inch, tan cicatrix.  
The left ankle dorsiflexed to 90 degrees and plantar flexed 
to 135 degrees.  Eversion and inversion of the left ankle 
joint was 50 percent of normal.  The diagnosis was residuals, 
moderate, of fracture, distal end of left tibia.  

As noted, in a February 4, 1957 rating decision, the RO 
granted service connection for moderate residuals from a 
fracture, distal end of the left tibia, and assigned a 
20 percent rating under Diagnostic Code 5271, but did not 
assign a separate rating for a left ankle scar.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the February 4, 1957 
rating decision.  38 C.F.R. § 3.105.  

In February 1957, disability evaluations were determined by 
the application of the 1945 edition of the VA Schedule for 
Rating Disabilities, which was based on the average 
impairment of earning capacity. Separate diagnostic codes 
identified the various disabilities.  38 C.F.R. § 4.1.

At the time of the February 1957 rating decision, Diagnostic 
Code 5271 provided a 20 percent rating for marked limitation 
of motion.  This was the highest rating under that code.  The 
Veteran has not claimed CUE in the assignment of that 
20 percent rating under that code.  Rather, the Veteran 
claims that there was CUE in the failure to assign a separate 
rating based on residual scarring of the left ankle. 

At the time of the February 1957 rating decision, Diagnostic 
Code 7800 pertained to disfiguring scars of the head, face, 
or neck.  The Veteran's scarring was not in those locations.  
Diagnostic Code 7801 provided ratings for third degree burn 
scar, which was also inapplicable in this case.  Diagnostic 
Code 7802 provided ratings for second degree burn scar, which 
was also inapplicable in this case.  Diagnostic Code 7803 
provided a 10 percent rating for a superficial and poorly 
nourished scar with repeated ulceration.  The record did not 
reveal any poorly nourished scar with repeated ulceration.  
Thus, this code was also inapplicable.  

Also, Diagnostic Code 7804 provided a 10 percent rating for a 
scar that was superficial, tender and painful on objective 
demonstration.  

A review of the evidence shows that the Veteran had two areas 
of scarring.  Over the superior portion of the left lateral 
malleolus was a transverse, well-healed, non-tender, and non-
adherent, 2 and 1/4th by 1/4th inch, tan cicatrix.  This scar 
was not tender or painful.  It was noted to be non-tender and 
pain was not complained of nor demonstrated on examination.  

The second area of scarring was located overlying the left 
medial malleolus and just posterior to the medial malleolus 
and was a 2 and 3/4 inch by 2 and 1/2 inch pink, tan area 
representing the site of the previous partial thickness skin 
graft.  The skin was slightly adherent to the underlying bone 
and tendon.  There was minimal cicatricial formation at the 
periphery of the graft and no evidence of ulceration.  The 
Board notes that while this scar was slightly adherent, no 
tenderness or pain was noted on objective examination.  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991). 
However, an asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Likewise, the 
failure to fulfill the duty to assist cannot constitute CUE.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996).

In this case, the record reflected a comprehensive 
examination of the left lower extremity to include two areas 
of scarring.  However, in light of the lack of any 
demonstrated pain or tenderness in either of the two areas of 
scarring, there was a basis for the RO to not assign a 
separate compensable rating for scarring as the rating 
criteria was not met under Diagnostic Code 7804.  Diagnostic 
Code 7805 provided ratings based on limitation of function 
caused by scarring.  Limitation of function due to the 
scarring was not shown on examination and even if shown, the 
Veteran was already rated based on limitation of motion which 
was the only functional impairment demonstrated on the 
examination.  

To the extent that the Veteran disagrees with how VA weighed 
this evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14.

Although the RO did not cite to any diagnostic codes 
pertaining to scarring, this is not in itself evidence that 
the RO did not properly apply the regulation/diagnostic 
codes.  Further, the failure of the rating decision to 
articulate detailed reasons for its decision is not evidence 
the action taken was improper.  This is because before 
February 1, 1990, when 38 U.S.C. § 5104 (b) went into effect 
to require VA to specify in rating decisions the evidence 
considered and the reasons for the disposition, rating 
decisions often lacked such specificity.  See Crippen; see 
also VAOPGCPREC 6-92 (absence of a specific reference to, or 
failure to cite, a controlling regulation in a rating 
decision does not mean it was not considered).  Failure to 
discuss the scarring rating criteria does not constitute CUE 
as there is nothing to suggest that, had there been a written 
discussion of such, a different result would have ensued.  
Crippen, 9 Vet. App. at 421.

Although the Veteran has argued that his scar of the left 
ankle is a "deep" scar per Diagnostic Code 7801, he cites 
to current rating criteria definitions and not the rating 
criteria in effect at the time of the February 1957 rating 
decision.  As noted, at that time, that diagnostic code 
pertained solely to third degree burn scars.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the February 4, 1957 
decision.  

Accordingly, the appeal is denied.




ORDER

There was no CUE in a February 4, 1957 rating decision which 
did not assign a separate compensable rating for a left ankle 
scar, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


